Citation Nr: 1121148	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  07-34 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1981 to August 1984.  He was subsequently in the U.S. Army Reserves from July 1985 to September 2003, including on active duty from September 2001 to September 2002 and from February to May 2003.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted service connection for bilateral hearing loss and assigned an initial 0 percent (i.e., noncompensable) rating.

This appeal is also from a November 2007 RO rating decision that denied service connection for PTSD and for an alcohol-induced mood disorder with anxiety features, claimed as an anxiety disorder.  The Veteran initially had filed a claim for PTSD and anxiety disorder, however, following an October 2007 VA examination that instead had diagnosed alcohol-induced mood disorder, his anxiety claim was adjudicated considering that diagnosis.  He initially appealed both denials but, in February 2008, withdrew his appeal for service connection for alcohol-induced mood disorder with anxiety features (claimed as anxiety disorder).  38 C.F.R. § 20.204 (2010).  This was perhaps because disability resulting from alcohol abuse, since it is willful misconduct, generally cannot be service connected.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  The only possible exception is when the alcohol abuse, instead, is secondary to or the result of an underlying disability (i.e., primary disorder), such as a psychiatric disorder, which itself is not the result of willful misconduct and thus service connectable.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).


In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In this particular case at hand, however, where the Veteran specifically filed a claim for a separate psychiatric disability (anxiety disorder) and then specifically withdrew his appeal of that claim, that claim is not encompassed by his PTSD claim remaining on appeal.  So the Board is only considering his potential entitlement to service connection for PTSD, not for any other psychiatric disorder.


FINDINGS OF FACT

1.  The results of December 2006 and December 2008 audiological evaluations indicate the Veteran has level I hearing acuity in each ear, so bilaterally.

2.  His service personnel records indicate his military occupational specialty (MOS) was Mortuary Affairs Platoon Sergeant and that he was assigned to the Pentagon in September 2001 following the 9/11 attacks; he has a diagnosis of PTSD based on his duties and responsibilities in this MOS - and, in particular, on account of the stress associated with recovering dead bodies, so consistent with the circumstances, conditions, and hardships of his service.

3.  He also apparently has done similar-type work in his civilian occupation, but it is just as likely as not his PTSD is the result of this type of work during his active military service, as opposed to as a civilian.

CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable rating for the bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 4.1-4.14, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2010).

2.  However, resolving all reasonable doubt in his favor, the Veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.


The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings 
leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has had on employment, is found in an increased-rating claim, the appellant's burden to show prejudice, at the Court (CAVC) level, does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, 
No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August 2005 and May 2007.  These letters informed him of the evidence required to substantiate his claims for service connection and of his and VA's respective responsibilities in obtaining this supporting evidence - keeping in mind that both of his claims originated from him trying to establish this entitlement.  The RO granted his hearing loss claim, albeit did not assign the initial rating he wanted, whereas the RO denied his PTSD claim.  The later May 2007 letter also complied with Dingess by apprising him of the "downstream" disability rating and downstream effective date elements of his claims.  That additional notice, however, was not required concerning his hearing loss claim, only regarding his claim for PTSD.

This is because in cases, as here, where the claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and this claim since has been granted and he has appealed a downstream issue such as the initial disability rating assigned, the underlying claim has been more than substantiated - it has been proven, thereby rendering § 5103(a) notice no longer required because the intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the rating assigned for the disability or effective date, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  And the Veteran received this required SOC in September 2007 citing the governing statutes and regulations and discussing why a higher initial rating was not assigned for his bilateral sensorineural hearing loss.  He also since has received an SSOC in June 2009.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant medical and other records that he identified.  He also was examined for VA compensation purposes in December 2006 and December 2008.  These examination reports and the medical and other evidence in the file contain the information needed to assess the severity of his bilateral hearing loss, the determinative issue regarding this claim.  In the April 2011 Appellant's Brief, his representative argued on his behalf that "his hearing loss has continued to deteriorate and warrants an increased evaluation based on this deterioration."  Notably, though, there is no assertion that another VA examination is needed to reassess the severity of this disability or properly rate it.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board also sees that the two examinations on file, performed two years apart, show no change in his hearing acuity suggesting it is declining so as to in turn warrant a higher rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 
11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

The mere passage of time, however, does not require another or new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Accordingly, the Board finds that no further development of the claim is needed to meet the requirements of the VCAA.

II.  Increased (Compensable) Initial Rating for the Bilateral Hearing Loss

A. Schedular Rating

The December 2006 RO decision at issue granted service connection for bilateral hearing loss and assigned an initial noncompensable (0 percent) rating.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating, in this circumstance, VA adjudicators must consider whether to "stage" the rating, meaning compensate the Veteran for variances in the severity of his disability since the effective date of his award).

Evaluations for service-connected bilateral hearing loss range from zero to 100 percent.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz (Hz)).  38 C.F.R. § 4.85.

To evaluate the degree of disability from impaired hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  An acuity level is determined for each ear using Table VI (or Table VIA in the special circumstances listed in 38 C.F.R. § 4.86).  The acuity levels for each ear are then used to determine a percentage evaluation for hearing impairment from Table VII.  Id. 


Applying these criteria to the facts of this case, the Board finds that the Veteran's hearing loss is noncompensably disabling according to the results of his December 2006 and December 2008 VA audiology examinations, so does not warrant a higher initial rating.

The audiometric testing of his right ear during the December 2006 hearing evaluation revealed a 15-decibel loss at the 1000 Hz level, a 10-decibel loss at the 2000 Hz level, a 20-decibel loss at the 3000 Hz level, and a 40-decibel loss at the 4000 Hz level, for an average decibel loss of 21.25.  Right ear speech discrimination was 100 percent.  Audiometric testing of his left ear revealed a 
10-decibel loss at the 1000 Hz level, a 20-decibel loss at the 2000 Hz level, 
a 55-decibel loss at the 3000 Hz level, and a 55-decibel loss at the 4000 Hz level, for an average decibel loss of 35.  Left ear speech discrimination was 100 percent.  

The audiometric testing of his right ear during the more recent December 2008 hearing evaluation revealed a 10-decibel loss at the 1000 Hz level, a 10-decibel loss at the 2000 Hz level, a 30-decibel loss at the 3000 Hz level, and a 45-decibel loss at the 4000 Hz level, for an average decibel loss of 23.75.  Right ear speech discrimination was 96 percent.  Audiometric testing of his left ear revealed a 
10-decibel loss at the 1000 Hz level, a 10-decibel loss at the 2000 Hz level, 
a 55-decibel loss at the 3000 Hz level, and a 55-decibel loss at the 4000 Hz level, for an average decibel loss of 32.50.  Left ear speech discrimination was 96 percent.  

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for each ear, which is determined by intersecting the percent of speech discrimination row (92-100) with the puretone threshold average column (0-41).  A noncompensable rating therefore is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I.  So a compensable rating is unwarranted based on the results of the December 2006 or December 2008 VA audiological evaluations.  Moreover, the Veteran did not have the special pattern of hearing impairment contemplated by 38 C.F.R. § 4.86(a) and (b).


It is important for the Veteran to understand that disability ratings for hearing impairment are derived from a mechanical, meaning nondiscretionary, application of the numeric designations assigned after audiological evaluations are rendered, which in this case clearly show that his bilateral hearing loss remains properly rated at the noncompensable level.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Board also points out that the C&P hearing examination worksheets were revised during the pendency of this appeal to include the effect of a Veteran's hearing loss disability on his occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).  At the December 2008 VA examination, the Veteran reported that his decreased hearing acuity made it difficult for him to hear the radio (so presumably also the alarm on it), which in turn has made him late for work.  But the limitations caused by decreased hearing acuity such as difficulty communicating and difficulty perceiving acoustical cues in the environment are the natural result of this sort of disability and have been considered in the rating criteria for this disability and are not unique to this particular Veteran so as to require additional consideration.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (discussing a VA compensation examiner's need to discuss the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities).
  
For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating for his bilateral hearing loss.  And since the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal of this claim must be denied.

B. 
Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

The question of an extra-schedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

Here, because the Board finds that the schedular rating of zero percent for the Veteran's bilateral hearing loss contemplates the frequency, extent and severity of his symptoms, referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation is not required.  In other words, there is no persuasive or probative (meaning competent and credible) evidence the Veteran's bilateral hearing loss has caused marked interference with his employment - meaning above and beyond that contemplated by his schedular rating, or required frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  See Thun.  The evaluation and treatment he has received for this disability has been entirely on an outpatient basis, not as an inpatient, much less frequent inpatient.  Moreover, although he reported that he has difficulty hearing the radio, which has made him late to work, he did not for example indicate or suggest that his hearing loss has caused him to actually miss any time from work or receive a less-than-satisfactory performance evaluation or appraisal - including on account of persistent tardiness.  Neither is there any indication of demotion nor special accommodation having to be made to compensate for his hearing loss.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating, itself, is recognition that industrial capabilities are impaired.  So the Board does not have to refer this case for 
extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


III.  Service Connection for PTSD

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for PTSD, in particular, requires: [1] a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

The report of a March 2008 psychiatric evaluation by H.D.L.F., M.D., shows the Veteran has received this requisite diagnosis of PTSD - which, according to Cohen v. Brown, 10 Vet. App. 128 (1997), is presumably in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed.

An October 2007 VA examination determined the Veteran had stressors sufficient to meet these DSM-IV criteria, however, that his symptoms were insufficient to meet the criteria for PTSD specifically.

An August 2008 VA examination determined the Veteran's alcohol abuse may be masking his symptoms related to his duties during the 9/11 mission and that a clear clinical picture could not be established until the alcohol dependence was treated.  This VA examiner additionally noted that the Veteran's civilian occupation also involves recovering dead bodies, so he does not appear to be actively avoiding stimuli that reminds him of the earlier trauma, one of the diagnostic criteria for PTSD.


The Board does not find, however, that the October 2007 and August 2008 VA examiner's opinions preclude a diagnosis of PTSD, but instead merely suggest the Veteran's symptoms are either relatively mild or masked by his alcohol abuse.

It must be remembered that a "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. at 140-141.

Whenever, as here, there is disagreement over whether a Veteran satisfies the 
DSM-IV criteria for a diagnosis of PTSD, and the medical and other evidence on this issue is equally probative for and against whether he does, then the Board must give him the benefit of the doubt and conclude he has this required diagnosis.  
38 C.F.R. § 3.102.  See, too, Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (indicating service connection presupposes a current diagnosis of the claimed disability).


The question then becomes whether this diagnosis is indeed attributable to traumatic events ("stressors") that have been confirmed as having occurred during his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  Therefore, resolution of this appeal ultimately turns on whether the record also contains credible supporting evidence that a claimed in-service stressor actually occurred to support this diagnosis.

The determination of the sufficiency, but not the existence, of a stressor is exclusively a medical determination for mental-health professionals, who are "experts" and "presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis."  Cohen v. Brown, 10 at 140.  In other words, generally speaking, whether a stressor was of sufficient gravity to have caused PTSD is a medical determination, whereas the question of whether the alleged stressor actually occurred is a factual determination.  And usually VA adjudicators, not doctors, make factual determinations.  Stated somewhat differently, credible supporting evidence of the actual occurrence of an in-service stressor generally cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

There are exceptions to this general rule, however, such as when applying the rather recently revised subpart (f)(3) of 38 C.F.R. § 3.304 - which took effect as of July 13, 2010, if there was fear of hostile terrorist or military activity, or subpart (f)(5) if the claim instead is predicated on personal or sexual assault.  See YR v. West, 11 Vet. App. 393, 399 (1998) and Patton v. West, 12 Vet. App. 272, 279-280 (1999).


Here, as the stressors precipitating his PTSD diagnosis, the Veteran reports having to recover the bodies of victims of the September 11 attack on the Pentagon.  As these duties and responsibilities are consistent with his MOS as a Mortuary Affairs Platoon Sergeant assigned to the Pentagon in September 2001 following those 9/11 attacks, these claimed stressors are consistent with the circumstances, conditions, and hardships of his service, so credible.  38 U.S.C.A. § 1154(a).  Moreover, his lay testimony concerning what occurred in this capacity is also competent because it pertains to his firsthand knowledge of a factual matter.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Thus, since his lay testimony is both credible and competent, it is ultimately probative and supportive of his claim that he experienced these stressors during his military service.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Consequently, there is not only the required confirmation of a DSM-IV diagnosis of PTSD, but also confirmation of the alleged stressors in service supporting or underlying this eventual diagnosis.  So the PTSD has been linked to events that occurred during his military service.  And although, as one VA examiner explained, the Veteran also has had similar responsibility in his civilian occupation, in turn suggesting he does not have PTSD on account of these claimed events, there is equally probative evidence suggesting otherwise - to make this an as likely as not proposition.  Therefore, even recognizing this other possibility, it still is just as likely as not his PTSD is at least partly the result of this responsibility in his MOS during his military service, as opposed to in his civilian occupation.  So he still would be entitled to resolution of this doubt in his favor and his claim resultantly granted.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


Also keep in mind that all of this is true even if one does not resort to considering the claim alternatively under the revisions to subpart (f)(3) that occurred during the pendency of this appeal.  These amendments liberalized the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010) (now codified at 38 C.F.R. § 3.304(f)(3)).

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id.

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (now codified at 38 C.F.R. § 3.304(f)(3)).

Although perhaps not directly involving the type of fear of hostile terrorist or military activity contemplated by this amendment to subpart (f)(3), it arguably can be said the revisions to this subpart arose out of the terrorist acts or attacks that occurred on 9/11, not only at the Pentagon but elsewhere like at the World Trade Center in New York.  So, again, there would not have to be independent verification of the claimed stressor, although, as mentioned, the VA compensation examiner disagreed the Veteran has consequent PTSD, so did not make this certification.

Still, the Board finds no reason to question the competency or credibility of the Veteran, Dr. H.D.L.F., or the October 2007 or August 2008 VA examiners.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).  See, too, Baldwin v. West, 13 Vet. App. 1, 8 (1999) (The determination as to whether the requirements of service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.)

The Board also finds that all three doctors that commented on this case are qualified to render a medical opinion on whether the Veteran has PTSD related to the stressors he has alleged.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.).

So, when all is said and considered, there is the required DSM-IV diagnosis of PTSD and linkage of this diagnosis to the Veteran's military service - in particular to accepted stressors coincident with his service.  Certainly, the medical and other evidence for and against his claim on these points it at least is relative equipoise, if not more favorable.  So, at the very least, it is just as likely as not he has PTSD, specifically, this required DSM-IV diagnosis, based on confirmed stressors in service.  So his claim must be granted with resolution of this doubt in his favor.  38 C.F.R. § 3.102


ORDER


The claim for a compensable initial rating for the bilateral hearing loss is denied.

But the claim for service connection for PTSD is granted.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


